639 So. 2d 1186 (1994)
John William BUTLER
v.
ZAPATA HAYNIE CORPORATION.
No. 94-C-1171.
Supreme Court of Louisiana.
July 5, 1994.
PER CURIAM.
Granted in part. In the decree by the court of appeal, two judges would have fixed damages for the loss of earning capacity at $294,670, one judge would have fixed this item at $150,000, and the two remaining judges would not have awarded any damages. Accordingly, there were not three votes for the $294,670 award by the "majority" opinion. The highest award for loss of earning capacity upon which a majority of three judges concurred was $150,000,[1] and that must be the amount of the award in the judgment.
The judgment of the court of appeal is therefore amended to reduce the award for loss of earning capacity to $150,000. Otherwise, the application is denied.
DENNIS, J., not on panel.
*1187 WATSON, J., would grant the writ and remand to the Court of Appeal to clarify the judgment.
NOTES
[1]  The votes by two judges for $294,670 included a vote for $150,000, although those two judges would have awarded more than the majority consensus figure of $150,000.